DOWNEY, Judge,
concurring specially.
I agree entirely with the opinion authored Chief Judge Letts. However, I believe the case for reversal is even stronger when one considers the deposition of M. Mac Schwebel. The record shows the original of that deposition was not on file at the *1051time of the summary judgment hearing, but, using their copies of the deposition, the parties argued the evidence contained therein as though it were on file. The evidence in the deposition raises genuine issues of material fact, and thus the record here and that argued before the trial judge demonstrates that there are genuine issues to be tried.